Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.
This action is responsive to Applicant’s request for continued examination filed 07/28/2021 and amendment/remarks filed 07/06/2021. Claims 1, 2, and 4-23 are currently pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 4-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0009120, hereinafter Yang) as evidenced by Widder et al. (US 4,009,139, hereinafter Widder) or Rodrigues et al. (US 7,875,359, hereinafter Rodrigues).
	As to claim 1, Yang teaches a cooling liquid (heat transfer fluid, e.g., liquid coolant, abstract and para. 0014) comprising an aqueous solution (the heat transfer fluid comprises water, abstract and para. 0024) comprising a copolymer (a water-
	Although Yang fails to explicitly teach the copolymer concentration is specifically within the claimed range of 0.05 to 20% by mass of the composition, Yang teaches the concentration of the copolymer overlaps the claimed range and therefore constitutes prima facie obviousness over the recited range (Yang teaches the heat transfer fluid further comprises calcium ions where the concentration of calcium ions is up to 200 mg/L, i.e., 200 ppm, and the ratio of water-soluble acrylate polymer to calcium ion concentration is up to about 110, i.e., the amount of polymer is up to about 22,000 ppm or 2.20 wt.%, para. 0017 and 0044; Yang further and alternatively teaches the heat transfer fluid further comprises magnesium ions where the concentration of magnesium ions is up to 200 mg/L, i.e., 200 ppm, and the ratio of water-soluble acrylate polymer to magnesium ion concentration is up to about 25, i.e., the amount of polymer is up to about 5,000 ppm or 0.50 wt.%, para. 0018, 0038 and 0040).  
Although Yang fails to explicitly teach an example where methacrylic acid is copolymerized with ethenylbenzene, Yang further teaches the selection of various monomers to which the acrylate-based polymer is copolymerized, including styrene (see the category f) of compounds in para. 0062), i.e., ethenylbenzene.  Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed 2-propenoic, 2-methyl-, polymer with ethenylbenzene since Yang teaches the selection of both monomers in order to obtain 
Yang teaches further teaches the water-soluble polymer components each have total solids and active solids contents and function as polymer dispersants (para. 0052, 0064, 0067, 0068 and Tables 1-3), i.e., are present as particles dispersed within the heat transfer fluid.  The fact that the polymer functions as a dispersant meets the limitation that the copolymer remains in the solution without sedimentation.  
Yang fails to explicitly teach the copolymer “remains visible” in the solution.  Note, this claimed limitation is construed as meaning the copolymer has a stable cloudy or opaque visual effect as described at para. [0031] of the instant application’s specification.  Nevertheless, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed limitation of the copolymer remaining visible would flow naturally from the disclosed composition of Yang since (meth)acrylic-styrene copolymers encompassed by Yang are well known in the art as opacifying polymers that would be expected by a person of ordinary skill in the art to remain visible in a cloudy or opaque aspect while dispersed in solution.  Widder and Rodrigues are references cited to evidence such features are well known and would be expected from the copolymers encompassed by Yang’s disclosure.  Widder teaches opacifying agents comprising a (meth)acrylate-styrene polymer having a particle size less than 1 micrometer that form highly stable dispersions in aqueous and alcoholic solvents (abstract, col. 1 lines 1-15, col. 2 lines 54-55, and col. 3 lines 4-9).  Rodrigues teaches opacifying polymers that form self-stabilizing dispersions comprising (meth)acrylic-styrene copolymers having a particle size less than 1 micrometer (abstract, col. 3 lines 12-48, and the Examples among col. 7 to col. 14).
Further, note the additional limitations regarding the cooling liquid composition being for a liquid cooling system for cooling a heat generating element arranged on a printed circuit board is an intended use of the recited liquid cooling composition that does not limit the structure of the liquid cooling composition and is therefore extended little patentable weight.   
	As to claims 2 and 17, Yang teaches the copolymer concentration overlaps the ranges of 0.05 to 15% by mass and 0.1 to 10% by mass, as described above.
	As to claims 4, 5, and 18, although Yang fails to explicitly teach the copolymer is present as particles having an average diameter within the ranges of 0.1-0.5 micrometers, 0.15-0.4 micrometers, or 0.18-0.35 micrometers, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed ranges from the teachings of Yang since Yang further teaches the water-soluble polymer components each have total solids and active solids contents and function as polymer dispersants (para. 0052, 0064, 0067, 0068 and Tables 1-3), i.e., are present as particles dispersed within the heat transfer fluid, whose average diameter size could therefore be varied and optimized by a person of ordinary skill in the art in order to obtain a suitable or sufficient dispersity within the heat transfer fluid or dispersant effect among the heat transfer fluid.  Further note that the evidence references of record, Widder and Rodrigues, teach opacifying (meth)acrylic-styrene copolymers are well known in the art to have particle sizes overlapping the claimed ranges.  See col. 2 lines 54-55 of Widder teaching the (meth)acrylic-styrene opacifiying agent having a particle size range of 0.2 to 1 micrometers.  See also Table 2 in col. 11 of Rodrigues teaching an acrylic-styrene opacifying polymer having a particle size range of 300 to 500 nm, i.e., 0.3 to 0.5 micrometers. 
As to claims 6 and 7, Yang teaches the cooling liquid composition further comprises a pigment or a dye (colorants or dyes, para. 0077-0078).  The exemplary colorant and dye species at para. 0078 of Yang are completely silent to titanium dioxide, aluminum oxide, and zinc oxide and therefore directly meet the claimed limitation that the pigment does not comprise titanium dioxide, aluminum oxide, or zinc oxide.
As to claims 8 and 19, Yang teaches the cooling liquid composition further comprises propylene glycol (1,3-propanediol) in an amount overlapping the claimed concentrations of 5% to 80% by mass and 10% to 75% by mass (15 to 99 wt.%, para. 0023).
As to claim 9, Yang teaches the cooling liquid further comprises monoethylene glycol (ethylene glycol, para. 0023) or the cooling liquid further comprises one of glycerol, ethanol and methanol (freezing point depressants such as methanol, ethanol and glycerol, para. 0022-0023).
As to claims 10 and 20, Yang teaches the cooling liquid composition further comprises an aliphatic monocarboxylate, including salts thereof, where 2-ethyl hexanoic acid is an exemplary species (para. 0026-0027 and 0084) in a preferred amount falling within the claimed ranges of 0.5% to 20% by mass and 1.5% to 15% by mass (para. 0028). 
Although Yang fails to explicitly teach the sodium salt of 2-ethyl hexanoic acid, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed sodium 2-ethyl hexanoate since Yang directly teaches providing carboxylate salts of the aforementioned carboxylic acid and an alkali metal, specifically a sodium salt, would be regarded to the skilled artisan as one of the most routine carboxylate salts.  Although drawn to another component in the reference’s composition, the paragraph immediately following the disclosure of the carboxylate additive clarifies alkali metal, e.g., sodium, salts as envisaged salts in the reference (see the sodium phosphate salts alternative to phosphoric acid as species of inorganic phosphates in para. 0029).
For purposes of claim interpretation, it is noted claim 20 reciting the cooling liquid composition further comprises sodium 2-ethylhexanoate having a concentration of 1.5% to 15% by mass clearly further limits the subject matter of parent claim 10 since claim 10 recites two alternate ranges of sodium 2-ethylhexanoate, 0.5% to 20% by mass or 1.5% to 15% by mass.  The limitations of claim 20 either: 1) further limit the 0.5% to 20% by mass sodium 2-ethylhexanoate range of parent claim 10 to merely 1.5% to 15% by mass, and/or 2) further limit/clarify the concentration of sodium 2-ethylhexanoate is merely present at/within the 1.5% to 15% by mass range of the two alternate ranges of parent claim 10. 
As to claims 11 and 21, Yang teaches the cooling liquid composition further comprises a biocide (para. 0077) including a combination of 5-chloro-2-methyl-3(2H)-isothiazolone (5-chloro-2-methyl-4-isothiazolin-3-one) and 2-methyl-3(2H)-isothiazolone (2-methyl-4-isothiazolin-3-one) (para. 0080).  
Although Yang fails to explicitly teach the concentration of the biocide(s), at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within either of the claimed concentrations of 0.005% to 0.15% by mass or 0.01% to 0.1% by mass by varying and optimizing the amount of biocide(s) in the heat transfer fluid in order to obtain a suitable or sufficient effect of the additive. 
As to claim 12, Yang teaches the cooling liquid composition comprises a combination of biocides including 1,2-benzisothiazol-3(2H)-one (1,2-benzisothiazolin-3-one), 5-chloro-2-methyl-3(2H)-isothiazolone (5-chloro-2-methyl-4-isothiazolin-3-one) and 2-methyl-3(2H)-isothiazolone (2-methyl-4-isothiazolin-3-one) (para. 0080). 
As to claims 13 and 22, Yang teaches the cooling liquid composition comprises water, as described above, and further teaches the water is distilled water (para. 0025).  Yang further teaches the heat transfer fluid is based upon either of a freezing point depressant, water or a combination thereof (abstract and para. 0024) where the freezing point depressant, disclosed in prior paragraphs as having a maximum amount of 99 wt.% (para. 0022-0023), is diluted with the water to 40-60 vol% (para. 0024), which appears to significantly overlap, if not fall within, the claimed ranges of 10% to 90% by mass or 20% to 80% by mass water. 
As to claim 14, although Yang fails to explicitly teach the cooling liquid composition is opaque or translucent, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed limitations would flow naturally from the disclosed composition of Yang since Yang teaches the composition is largely water and/or alcohol/glycol-based, as described above, and further teaches the addition of colorants or dyes (para. 0078), as well as various salts that are selected from both water-soluble salt and water-insoluble salts (para. 0034) that would be expected to affect the turbidity and limpidity of the heat transfer composition.  Further note (meth)acrylic-styrene copolymers encompassed by Yang are well known in the art as opacifying polymers that would be expected by a person of ordinary skill in the art to remain visible in a cloudy or opaque aspect while dispersed in solution, as described above.  
As to claims 15 and 23, Yang teaches the composition further includes a plurality of the water-soluble/polyelectrolyte polymers (para. 0051) and further teaches sodium polyacrylic acid as suitable water-soluble polyelectrolyte polymers (para. 0067 and Table 1).  The ranges of up to 2.20 wt.% and/or 0.50 wt.% of the water-soluble polymer(s) taught by Yang, described above, encompass and overlap the recited ranges of 0.2 to 2% by mass and 0.25 to 1% by mass.  
As to claim 16, Yang teaches a liquid cooling system configured for generating a flow a cooling a liquid within the liquid cooling system comprising the cooling liquid composition (the purpose of Yang’s heat transfer fluid is for use as a liquid coolant in a cooling system of a vehicle engine comprising transferring excess heat from an engine to a radiator via coolant pumps, para. 0003-0006).  Note the additional limitations regarding the liquid cooling system being for cooling a heat generating element arranged on a printed circuit board is an intended use of the recited liquid cooling system that does not limit the structure of the liquid cooling system and is therefore extended little patentable weight.   
Response to Arguments
Applicant's arguments filed 07/06/2021 regarding the 103 rejection based on Yang et al. (US 2017/0009120) have been fully considered but they are not persuasive. 
Applicant argues the claimed polymer is not water-soluble and forms a stable suspension not prone to sedimentation while Yang et al. requires a water-soluble polymer, which differs significantly in properties from the claimed polymer.  Applicant further argues the claimed copolymer and fluid thereof maintains some level of opaqueness due to the copolymer being present as particulate matter remaining visible to the naked eye, whereas Yang et al.’s meaning of the term “soluble” contrarily refers to a degree of dissolution where no particulate matter remains visible to the naked eye.  These arguments is not persuasive because Yang et al. teaches the water-soluble polymer components each have “total solids” and “active solids” contents and function as polymer dispersants, meaning the water-soluble polymer is present as particles dispersed within the heat transfer fluid (para. 0052, 0064, 0067, 0068 and Tables 1-3), whose average diameter size could therefore be varied and optimized by a person of ordinary skill in the art in order to obtain a suitable or sufficient dispersity within the heat transfer fluid or dispersant effect among the heat transfer fluid.  Further note that Yang et al. actually defines the meaning of the term “soluble” as used within the scope of the reference at para. 0035: “As used herein, the term ‘soluble’ refers to a degree of dissolution whereby no particulate matter remains visible to the naked eye.”  Yang et al.’s meaning of the term is not commensurate with Applicant’s interpretation in the present arguments.  Since it is generally well known that the naked human eye cannot see objects smaller than about 40 to 60 microns, the presence of the water-soluble polymer as nano- and small-micro-sized particles, such as those ranges recited in several of the instant dependent claims, are not precluded from the teachings and scope of the reference.  Yang et al. is referring to a property of a single, individual particle not being visible to the naked eye, which merely requires a particle size of less than about 40 to 60 microns depending on the visual acuity of a person viewing the polymer.  Even though Yang et al. teaches an individual polymer particle is not visible, i.e., visibly discernible as an individual particle to a person viewing the polymer, an aggregate of thousands to millions of these polymer particles in a solution would be expected to still be visible by way of affecting the turbidity of said solution or aggregate.  Turbidity is the cloudiness or haziness of a fluid caused by large numbers of individual particles that are generally invisible to the naked eye.  It is submitted the claimed invention and reference are two different descriptions of the same property, the reference teaching the property of an individual particle versus the claimed invention reciting the aggregate property of many particles. 
In any event, the rejection has been modified to further cite Widder et al. (US 4,009,139) and Rodrigues et al. (US 7,875,359) as evidence the claimed limitation of the copolymer remaining visible would flow naturally from the disclosed composition of Yang et al. since (meth)acrylic-styrene copolymers encompassed by Yang et al. are well known in the art as opacifying polymers that would be expected by a person of ordinary skill in the art to remain visible in a cloudy or opaque aspect while dispersed in solution.  Widder et al. teaches opacifying agents comprising a (meth)acrylate-styrene polymer having a particle size less than 1 micrometer that form highly stable dispersions in aqueous and alcoholic solvents (abstract, col. 1 lines 1-15, col. 2 lines 54-55, and col. 3 lines 4-9).  Rodrigues et al. teaches opacifying polymers that form self-stabilizing dispersions comprising (meth)acrylic-styrene copolymers having a particle size less than 1 micrometer (abstract, col. 3 lines 12-48, and the Examples among col. 7 to col. 14).  The opacity and particle size teachings evidenced by these references fall squarely within the solubility requirements of Yang et al., i.e., a maximum particle size of about 40 nm.
Applicant’s remaining arguments, e.g., Yang et al. failing to teach or suggest a styrene/acetate polymer such as 2-propenoic acid, 2-methyl, polymer with ethenylbenzene and foreign Offices considering the same arguments persuasive over non-applied prior art references, are not persuasive for the reasons of record set forth in the Final Office action mailed 05/03/2021 and reiterated below: 
	The argument of one of ordinary skill in the art would not arrive at the invention of claim 1 based on the teachings of Yang et al. because nowhere does Yang et al. directly teach or suggest a styrene/acetate polymer such as the claimed 2-propenoic acid, 2-methyl-, polymer with ethenylbenzene is not persuasive because this is one of the reasons why the rejection was made under obviousness rather than anticipation.  The reference need not teach a working example comprising such a polymer in order to render the claimed polymer obvious.  Although Yang et al. fails to explicitly teach an example where 2-propenoic acid, i.e., methacrylic acid, is copolymerized with ethenylbenzene, i.e., styrene, Yang et al. further teaches the selection of various monomers to which the acrylate-based polymer is copolymerized, including styrene (see the category f) of compounds in para. 0062), i.e., ethenylbenzene.  Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed 2-propenoic, 2-methyl-, polymer with ethenylbenzene since Yang et al. teaches the selection of both monomers in order to obtain the water-soluble in the instant heat transfer fluid composition.  The disclosure of Yang et al. envisages a methacrylic acid-based polymer and further teaches the selection of styrene as a suitable monomer for copolymerization therein.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The argument that foreign Offices considered the present arguments of a water-soluble acrylate based polymers of the Egawa et al. and Mohapatra prior art references being distinct from the claimed styrene/acetate polymer being water-insoluble are not persuasive because the Office is not bound by the results of an earlier or foreign search report, nor by the results of examination in a foreign Office.  Furthermore, the Egawa et al. and Mohapatra references are not applied under any ground(s) of rejection, and the earlier searches and foreign applications do not cite nor take into account the teachings of the applied Yang et al. reference.  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
September 14, 2021